Title: To Thomas Jefferson from André Limozin, 14 October 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 14 Oct. 1787. Thinks it his duty to report all matters which affect American trade, especially since America is not concerned in the differences between England and France. A British ship arrived on 25 Sep. with tobacco from Virginia, under the command of a Thomas Crawford, a lieutenant of the British navy; the ship has an American crew, or so they declare under oath; they also say that the articles they signed specify an immediate return to Virginia; but the master, hearing that all British officers are called home, intends to proceed to London and threatens “when in Liquor (which case happens often)” to deliver the whole crew on board British men of war; the crew have applied to Limozin for help, knowing they cannot secure justice once in England, but he has no legal authority to help them. Feels obliged, also, to report that by false rumors of high wages paid to seamen in England, many Americans are persuaded to desert and are in England before the masters of the ships can obtain assistance from the admiralty; these “tricks” will ruin American navigation. It is to the interest of the French government to assist in stopping these practices because they help man the enemy’s ships. If war breaks out many British ships will fly American colors and gain access to French ports. The only way to avoid these “frauds” is to appoint agents in each port to make thorough investigations of all vessels on their arrival, requiring an oath from the master of the ship to be confirmed by the crew that all is in order; this must be done until the United States passes a law requiring certification at the port of departure. If this method is not approved, application should be made to the French minister to issue an order to the intendant of the marine or the first commissary of the marine to go through such an examination. As long as all such matters must go through the admiralty court, “where nothing is done without fees and heavy expences,” trade will languish. Asks forgiveness for the length of his letter if his advice is not approved.
